Citation Nr: 0528826	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-17 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1949 to July 
1952. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2004.  This matter was 
originally on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that no currently 
diagnosed low back disorder was identified during service and 
no currently diagnosed low back disorder subject to 
presumptive service connection manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; there is competent medical 
opinion evidence that shows that no currently diagnosed low 
back disorder is related to an incident of the veteran's 
service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service; nor may any currently diagnosed low back 
disorder subject to presumptive service connection be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309,  (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of July 2004 and Veterans Claims Assistance Act 
of 2000

On Remand, the RO afforded the veteran a VA examination in 
October 2004 and obtained a medical opinion on the etiology 
of any low back disorder found on examination.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's July 2004 Remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the November 2000 rating decision, 
October 2002 Statement of the Case (SOC), and February 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The October 2002 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  

Lastly, in correspondence dated in March 2001, the RO advised 
the veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  A follow-up 'duty to assist' letter 
was mailed to the veteran in September 2004. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in March 2001 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in October 2002 (as well as in February 
2005) on a de novo basis by a Decision Review Officer and the 
SOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also acknowledges that the March 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, in addition to the evidence 
developed pursuant to the Board's July 2004 Remand, the RO 
also scheduled the veteran for a travel board hearing, which 
was held before the undersigned Veterans Law Judge in August 
2003.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


Evidence 

The service medical records are absent any findings referable 
to a low back disorder, but a Report of Medical History dated 
in July 1952 and prepared in connection with the veteran's 
separation examination shows that he reported that he 
experienced backaches on long or rough rides.  The separation 
examination report, however, shows that the veteran's spine 
was clinically evaluated as normal.  

In the veteran's original application for compensation 
benefits, he contended that he was entitled to service 
connection for low back pain or strain based on his military 
service for two years in South Korea. 

A December 2001 radiographic report shows that the 
radiologist noted impressions of grade I spondylolisthesis 
with bilateral pars interarticularis defect and degenerative 
changes of the lumbosacral spine with narrowing of disc 
spaces between L1 and L4. 

At the August 2003 travel board hearing, the veteran 
testified that he injured his back during the performance of 
his service duties (mixing concrete, lifting, etc.).  

The October 2004 VA examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
prior to going to Korea, he spent two months at Fort 
McClellan in Alabama.  His primary work during his entire 
time in the military was labor work.  He indicated that 
during his time in Fort McClellan, he mixed concrete for two 
months; he had to lift 92 pound concrete sacks and shovel 
sand.  He related that at that time his body ached every day, 
and he had muscle aches.  He denied that he sustained any 
specific injuries to his back or that he went to sick call 
for any back problems.  The examiner noted that the medical 
records and claims file showed no complaints of back problems 
in service.  In Korea, the veteran spent his time digging 
ditches and building and maintaining bridges, roads, and air 
fields.  His primary job was road maintanence.  

After leaving the military, the veteran worked in commercial 
fishing for about two months.  He then worked for an 
amusement company as a moving man; he moved pinball and 
shuffleboard machines.  He quit that job after a couple of 
months for no specific reason and then went to a school to 
learn to become a mechanic.  He worked the next three to four 
months for the General Motors Corporation attaching sun 
visors to one side of the car.  He then moved to Douglas 
Aircraft Company working for three years wiring ground 
systems.  Thereafter, he left Douglas to work for Hughes 
Aircraft where he stayed for 12 years building and 
maintaining test equipment.  He had to lift 50 to 100 pounds 
often on this job.  After leaving that job, he worked for an 
auto mechanic for the next 20 years from 1975 to 2000 
whereupon he retired.  The work consisted primarily of 
working on repairing automobiles and all of the usual tasks 
that were performed in an auto mechanic shop.  The examiner 
added that lifting and carrying objects weighing ounces to 
many pounds was common in this business.  The veteran denied 
ever sustaining any on-the-job injuries at any of his post-
service jobs.  

After a physical examination of the veteran's lower back and 
review of x-rays of the lumbar spine, the examiner diagnosed 
grade I spondylolisthesis of the lumbar spine, noted as 
minimally disabling, and moderate degenerative changes of the 
lumbar spine with minimal disability.    

The examiner commented that while it was acknowledged that 
the veteran worked as a laborer in the military, he was quite 
young at that time serving between the age of 19 and 22.  The 
examiner noted that given that there were no acknowledged 
injuries to the back during service and the only complaint 
relating to the back was that he had to perform heavy 
lifting, there appeared to be no other evidence of military-
related back problems.  The examiner maintained that the 
veteran's current back disorder was attributable to a 
lifetime of performing laboring work, including other jobs 
that demanded lifting, especially later in life when he 
worked for an auto mechanic.  The examiner noted that 
essentially, the current condition of the veteran's back was 
attributable to the normal aging process as well as "wear 
and tear" conditions.  The examiner therefore opined that it 
was unlikely that the current back disorder could be 
attributable in any substantial way to the veteran's military 
service.


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence of record shows that the veteran is 
currently diagnosed with several low back disorders-namely, 
spondylolisthesis, degenerative changes, and disc space 
narrowing of the lumbar spine.  Thus, a current disability is 
shown by the evidence.  38 C.F.R. § 3.303 (2005).                            

The service medical records, however, show that no low back 
disorder was identified in service.  Post-service medical 
records do not document a low back disorder until 2001-
approximately 49 years after the veteran's discharge from 
service.  Thus, the evidence fails to show that any of the 
currently diagnosed low back disorders was identified during 
service or that the currently diagnosed degenerative changes 
of the veteran's lumbar spine manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 

There is also no competent medical evidence of record that 
otherwise shows that a currently diagnosed low back disorder 
was incurred in service.  38 C.F.R.                § 3.303(d) 
(2005).  In the opinion of the October 2004 VA examiner, it 
was unlikely that the veteran's low back disorders were 
causally or etiologically related to an incident of the 
veteran's military service.  The Board notes that the VA 
examiner's opinion is based on a review of the veteran's 
claims file and examination of the veteran.  Also, the VA 
examiner's opinion is supported by a rationale and found to 
be persuasive when considered with the rest of the evidence 
of record.  There is no competent medical opinion to the 
contrary.  As for the veteran's opinion on the cause of his 
low back disorder, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, his assertions of a relationship between his 
low back disorder and service cannot constitute competent 
evidence of such a relationship.  For the foregoing reasons, 
the Board finds the VA examiner's opinion dispositive of the 
question of whether any currently diagnosed low back disorder 
is related to an incident of the veteran's service.  
Accordingly, service connection for a low back disorder is 
not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  






ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


